Title: Revised Paragraph for the President’s Annual Message to Congress, 1 November 1792
From: Jefferson, Thomas
To: Washington, George


Instead of the paragraph ‘The interests of a nation &c.—within our own,’ formerly proposed, the following substitute is thought better.
All observations are unnecessary on the value of peace with other nations. It would be wise however, by timely provisions, to guard against those acts of our citizens, which might tend to disturb it, and to put ourselves in a condition to give that satisfaction to foreign nations, which we may sometimes have occasion to require from them. I particularly recommend to your consideration the means of preventing those aggressions by our citizens on the territory of other nations, and other infractions of the law of Nations, which furnishing just subject of complaint, might endanger our peace with them.—And in general the maintenance &c.

Nov. 1. 1792.

